By the Court,
Mosher, J.:
The question in this suit is the identification of a line in *68the.-government surveys, all claims under the act of September 27, 1850, being recognized as legal subdivisions. We find the law to be, that in the government surveys the line actually run upon the ground by the original surveyors is the true line. Courses and distances, as contained in the field notes and plats, are but descriptions which serve to assist in ascertaining where the line was actually run. The law lays down no fixed rule as to whether courses or distances shall govern, as this depends upon the circumstances of each particular case. Marked lines and corners are the best evidence, and when they are established, courses and distances must yield to them. In determining this fact the court or jury must be governed by that evidence which carries conviction to'their minds. It is claimed by the respondent that, having established the point at which the claim line crossed the section line, the true line is a direct one from that point to the agreed monument at the corner of Front and A streets. This position would be correct if the court were not satisfied from .the evidence that the line, as actually run, was, as claimed in the complaint, as far west as the premises in controversy. Beyond this the court expresses no opinion.
The. decision-of the Circuit Court will be reversed and a decree entered in accordance with this.